Citation Nr: 0321472	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-13 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability as secondary to a service-connected left ankle 
disability.

2.  Entitlement to service connection for a low back 
disability as secondary to a service-connected left ankle 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability as secondary to a service-connected left ankle 
disability.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied entitlement to service 
connection for the issues on appeal and denied entitlement to 
an increased rating for the veteran's service-connected left 
ankle disability.


FINDINGS OF FACT

1.  The evidence of record, taken as a whole, does not 
demonstrate that the veteran has a right foot disability that 
is causally related to his service-connected left ankle 
disability or that the claimed disability is aggravated by 
the service-connected left ankle disability.

2.  The evidence of record, taken as a whole, does not 
demonstrate that the veteran has a low back disability that 
is causally related to his service-connected left ankle 
disability or that the claimed disability is aggravated by 
the service-connected left ankle disability.

3.  The evidence of record, taken as a whole, does not 
demonstrate that the veteran has a bilateral hip disability 
that is causally related to his service-connected left ankle 
disability or that the claimed disability is aggravated by 
the service-connected left ankle disability.

4.  The veteran's left ankle disability is manifested by 
complaints of pain, instability, weakness, and fatigability 
with objective functional impairments that equate to no more 
than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  A right foot disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2002).

2.  A low back disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.310(a).

3.  A bilateral hip disability is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.310(a).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left ankle fracture disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from February 1976 to 
February 1979.  A review of his service medical records 
(SMRs) reflects that the veteran originally injured his left 
ankle in April 1977 when he suffered a twisting injury after 
falling down some steps.  Clinical assessment and x-rays at 
that time diagnosed a probable avulsion fracture of the 
malleolus.  The veteran's left ankle was placed in a cast for 
six weeks.  An entry dated in June 1977 noted that a severe 
sprain of the left ankle was healed.  The veteran was 
evaluated for complaints of pain, aching and spasms in July 
and August 1977, respectively, and March 1978.

The veteran submitted his original claim for disability 
compensation in February 1979.  A March 1979 VA examination 
noted that the veteran reported some instability and 
difficulty walking due to pain.  Physical findings reported 
that the veteran had pain with all movements.  X-rays of the 
left ankle were interpreted to show no acute fracture or 
dislocation.  There was an irregularity in the posterior 
talar region and the os calcus superior medially.  The report 
said that this appeared to be healed trauma.

The veteran was granted service connection for residuals of a 
left ankle fracture in May 1979.  He was assigned a 10 
percent disability rating that has remained in effect until 
the present time.

A March 1981 VA examination report indicated that the veteran 
had a normal range of motion of the left ankle without 
discomfort.  The veteran's gait was fairly good with good 
propulsive force of both lower extremities.  Heel and toe 
walking was done without difficulty.  The ligaments appeared 
to be intact although some mild laxity of the lateral 
ligaments was noted on inversion.

Private records submitted by the veteran in January 1994 
noted that the veteran continued to complain of instability 
of the left ankle.  An ankle brace was to be used for 
additional support.  A March 1994 VA examination reported a 
full range of motion for the left ankle with 20 degrees of 
dorsiflexion and 50 degrees for plantar flexion.  There was 
excessive motion of the subtalar joint and tenderness beneath 
the malleoli.

The veteran submitted his current claim for an increased 
rating for his service-connected left ankle disability in 
January 2001.  He said that he felt the disability had 
increased in severity.  He also wanted to claim service 
connection for an unspecified right foot and left hip 
disability as secondary to his service-connected left ankle 
disability.

The RO wrote to the veteran in February 2001.  The issues 
involved were identified, to include the increased rating for 
the left ankle and service connection for the right foot and 
left hip.  The veteran was advised to submit evidence to show 
that a right foot and left hip disability were caused or 
aggravated by his service-connected left ankle disability.  
The veteran was provided with the appropriate forms to sign 
to authorize release of any medical records he wanted the RO 
to obtain.  The letter further provided a listing of actions 
that the RO would take in the development of his claim.

The veteran submitted medical records from Cigna Healthcare 
in support of his claim.  The records related to treatment 
provided to the veteran from September 2000 to January 2001.  
The records show that the veteran was evaluated for 
complaints of right foot pain in November 2000.  He had 
dropped a weight on his right foot at the gym.  X-rays of the 
right foot were negative.  Subsequent x-rays of the right 
foot were interpreted to show a healing fracture of the 
lateral process of the right talus.  There was no mention of 
any complaints related to the veteran's left ankle.  A bone 
scan in December 2000 related to the veteran's feet and 
ankles and was interpreted to show extremely intense abnormal 
uptake of radionuclide in fairly large distribution of the 
left ankle and in the region of the talus.  The report added 
that foci were most consistent with degenerative arthritis in 
the right foot and ankle.  A January 2001 clinical note 
reviewed the results of the bone scan and said that there was 
normal uptake in the right foot and ankle; however, there was 
marked uptake in the left ankle secondary to an old injury.  
The note reported that the plan was to "discharge" the 
veteran in regard to his right foot.  It was further noted 
that it was decided that a lot of the pain on the right side 
was associated with the veteran's overuse and his limping and 
pain in the left ankle.  Another entry dated in January 2001 
noted that the veteran was treated for complaints of an 
injury to the second toe on the right foot.  The entry said 
that the toe was injured when a gate rolled over it.

The veteran was afforded a VA orthopedic examination in 
February 2001.  He complained of progressive pain and 
dysfunction, characterized as weakness, fatigability, and 
incoordination, with his left ankle.  He said that it would 
give way 4-5 times per day but did not lock.  The veteran 
said that he could walk one-half mile without pain.  He also 
said that he had no impairment of his ability to stand 
because he would shift his weight to his right leg while he 
worked as a mail handler for the postal service.  The 
examiner said that the veteran could not hop on either foot 
and declined to do the toe and heel walk.  The veteran could 
only partially squat and rise.  The range of motion for the 
left ankle was reported as 20 degrees dorsiflexion and 45 
degrees plantar flexion with pain on motion.  There was no 
tenderness, redness or swelling.  An x-ray of the left ankle 
was interpreted to show evidence of mild degenerative 
changes.  The impression was status post left ankle injury, 
including hairline fracture and sprain, with instability.  

The RO wrote to the veteran in April 2001 and advised him 
regarding the status of his claim and the development 
conducted to that point.  He was advised that he would be 
contacted if additional information/evidence was needed.

The veteran amended his claim to include service connection 
for his right hip and low back in April 2001.

The RO wrote to the veteran in July 2001 and informed him of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's duty to provide notice and duty to assist.  
The veteran was advised that he needed to provide medical 
evidence to establish a connection between his several 
claimed conditions and his service-connected left ankle 
disability.  The veteran was specifically advised that the 
medical records established that he suffered a right foot 
injury due to dropping a weight on it and that there was no 
evidence to show that the veteran's left ankle disability 
caused, or aggravated this condition.  

The veteran responded to the RO's letter in July 2001.  He 
said that he had submitted medical records regarding his 
right foot in January 2001.  The veteran maintained that he 
did not suffer a fracture of the right foot, that it was only 
bruised when he dropped a weight on it.  The veteran added 
that he was informed by his "doctor" that his bilateral hip 
problems were related to his ankle condition.

The veteran was notified of a pending VA examination in 
August 2001.  

The veteran submitted a report from J. W. Hawrylak, D.C., 
dated in August 2001.  Dr. Hawrylak evaluated the veteran in 
July 2001 for complaints involving his hips and feet.  He 
noted the veteran's 1977 injury of the left foot in service.  
He also noted that the veteran dropped a weight on his right 
foot in September 2000.  The veteran complained of left ankle 
pain that was characterized as a dull ache with sharp 
episodes of pain and episodes where the left ankle would feel 
like it was coming out of its socket.  The veteran also 
complained of right ankle pain characterized as light 
throbbing pain that was aggravated by walking up and down 
stairs.  The veteran was noted to walk with a limp.  Dr. 
Hawrylak also said that the veteran had pain in both hips and 
had been diagnosed with bursitis.  He opined that the problem 
with the hips was probably caused by the limping due to the 
conditions of the ankles.  He said that the pain in the 
veteran's ankles caused him to limp, which, in turn, caused 
an imbalance in his gait and added more stress to his hips.  
This caused pain in both hips.  He said the veteran's weight 
was added stress for the back, hips and feet.  Finally, Dr. 
Hawrylak noted that the bone scan confirmed the old injury to 
the left ankle and that radiographs of the hips revealed no 
osseous changes.  He opined that most of the veteran's hip 
pain was probably a result of soft tissue and muscular stress 
due to poor body mechanics.

The veteran was afforded a VA orthopedic examination in 
August 2001.  The examiner noted a review of a prior VA 
February 2001 x-ray of the left ankle, Cigna Healthcare 
records and the results of the bone scan.  The examiner noted 
that the veteran complained that his right foot hurt almost 
daily and the pain was "all over."  He used a lace-up 
support for his left ankle and had recently gotten a similar 
support for his right ankle.  The examiner reported that the 
veteran had a moderate limp on the left.  On physical 
examination, the examiner said that the veteran's feet and 
ankles were tender to palpation.  Range of motion for the 
left ankle was 15 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  The examiner noted bimalleolar and mid-foot 
measurements showed the left to be larger than the right.  
The examiner noted that private records documented an injury 
to the right foot and that x-rays of November 2000 confirmed 
the presence of a fracture.  He also referred to the December 
2000 bone scan as showing an increased uptake on the right.  
The examiner concluded that there was no relationship between 
the veteran's current right foot condition and his service-
connected left ankle disability.  He added that the left 
ankle disability did not cause any aggravation of the right 
foot condition.

X-rays of both feet were ordered as part of the examination.  
X-rays of the right foot were interpreted to show no 
localizing signs of bone, joint or soft tissue abnormality.  
X-rays of the right ankle were interpreted as showing an 
intact visualized ankle mortise.  There were no localizing 
signs of bone, joint or soft tissue abnormality.  

The RO wrote to the veteran in September 2001 and advised him 
of the status of his claim.  The veteran was informed as to 
the evidence that had been obtained, to include the private 
records he had submitted, as well as the results of his last 
VA examination.

The veteran's claim was denied in November 2001.  Notice of 
the denial, to include a copy of the rating decision, was 
sent to the veteran that same month.  The rating decision 
provided an analysis of the evidence of record and why the 
evidence failed to establish entitlement to the benefits 
sought.

The veteran submitted his notice of disagreement in December 
2001.  The RO wrote to the veteran in January 2002 and 
informed him of the opportunity to have his claim reviewed by 
a Decision Review Officer (DRO).  The letter also informed 
the veteran regarding the elements needed to establish 
service connection.  The veteran was also encouraged to 
submit any additional medical evidence he had in support of 
his claim or to provide the necessary authorization for the 
RO to obtain the records on his behalf.

The veteran responded to the RO's letter in January 2002 and 
submitted a copy of an orthopedic evaluation performed by M. 
A. Steingart, M.D.  Dr. Steingart evaluated the veteran in 
January 2002.  Dr. Steingart noted the veteran's history of a 
left ankle injury in service and his current complaint of 
progressively worsening pain.  The veteran said that he 
limped on the left side and the limping had increased and was 
"throwing off" his right side.  The veteran complained of 
occasional right ankle, lower back pain, bilateral knee and 
bilateral hip pain.  He felt that he experienced more pain in 
those areas the more he limped.  No asymmetry of the left 
ankle was noted upon physical examination.  The veteran was 
noted to walk with an abnormal gait, limping on the left leg.  
The left ankle was not tender to the touch and there was no 
deformity present.  Dr. Steingart said that the left ankle 
did not feel crepitant.  He reported no laxity in the joint 
with distraction.  He said that the veteran could stand on 
both feet without instability.  The left calf, measured at 
its largest point was found to be 38 centimeters (cm) and the 
right calf to be 39 cm.  The range of motion for the left 
ankle was reported as 40 degrees of dorsiflexion and 20 
degrees of plantar flexion.  Passive range of motion was 
noted to be equal to the active range of motion.  The veteran 
was noted to have good strength and good endurance with toe 
and heel walking.

Dr. Steingart reviewed the results of the December 2000 bone 
scan and x-rays of the left ankle.  He noted that the bone 
scan demonstrated degenerative arthrosis in the left ankle.  
He also noted that x-rays showed mild degenerative changes in 
the left ankle.  The pertinent impressions were degenerative 
arthrosis of the left ankle and multiple arthralgias 
secondary to compensation for the left ankle.  The veteran 
was treated with a steroid injection to help relieve his pain 
and to reduce inflammation in the left ankle joint.  The 
veteran was to avoid repetitive stair climbing and prolonged 
walking and to continue using his ankle brace.  Finally, Dr. 
Steingart said that the veteran's case was quite complicated 
because of his multiple complaints.  He said that, in all 
likelihood, the veteran was decompensating for his 
progressive problem in the left ankle.  

Copies of correspondence from the veteran to his 
Congressional representative and one of his senators was 
received by the RO in February 2002.  The correspondence 
transmitted duplicate copies of medical records previously 
considered by the RO.

The veteran submitted an election to have his appeal reviewed 
through the DRO process in February 2002.  A memo for the 
record from the DRO, dated in March 2002, noted that the 
veteran claimed to have problems with his knees, hips, and 
low back which he felt were the result of his service-
connected left ankle disability.  

The veteran was afforded a VA orthopedic examination in April 
2002.  The examiner noted that the claims file was reviewed 
as part of the examination.  In regard to the left ankle the 
veteran complained that it hurt five days a week.  He used a 
soft support and said that he had used it since 1979.  The 
veteran said that he experienced weakness and fatigability in 
his left ankle and related that to pain.  He said that he 
limped on the left side.  The veteran also complained of pain 
in his right ankle, both knees, lower back and hips.  The 
examiner reported that the veteran ambulated with a moderate 
limp on the left.  The left ankle was described with slight, 
chronic swelling of the lateral malleolar region.  There was 
also a slight plus tenderness to palpation on the posterior 
half of the lateral ligament region of both right and left 
ankles.  The range of motion for the left ankle was given as 
dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  
The examiner's impressions were left ankle status post healed 
injury.  The examiner said that there was additional 
functional impairment of "mild plus" with loss of range of 
motion of 10 degrees for both plantar and dorsiflexion.  In 
regard to the right ankle, the veteran was noted to have a 
reduction in the range of motion.  The same was said for the 
veteran's hips and low back.  

The examiner provided an addendum to his report after 
reviewing x-rays of the ankles, hips and lumbar spine.  X-
rays of the hips were interpreted as normal and the examiner 
provided an impression of strain as the reason for the 
veteran's pain and limitation of motion.  X-rays of the 
lumbar spine were interpreted to show evidence of minimal 
degenerative joint disease (DJD).  The examiner opined that 
the conditions were not related to the veteran's service-
connected left ankle disability.  He added that the left 
ankle condition was not of a magnitude that would lead to all 
the other complaints.  

The veteran testified at a Travel Board hearing held in 
January 2003.  The veteran testified that he was treated by 
Dr. Steingart on one occasion.  He intended to make another 
appointment in the near future but had not been seen by him 
since January 2002.  The veteran said that he experienced 
pain and instability in his left ankle.  He said that, if he 
relaxed too much, his ankle would pop out of place and hurt.  
He felt that his pain in his several joints had gotten worse 
over the last two years.  He said that he could walk between 
one-half and three-fourths of a mile depending on the 
terrain.  He continued to wear an ankle brace.  The veteran 
testified that he was in the process of selling his two-story 
house for a single-story structure because it hurt too much 
to have to continually go up and down stairs.  He also said 
that the first time he had his other complaints regarding his 
right foot, back and hips evaluated was when Dr. Hawrylak saw 
him in July 2001.  He had not been evaluated or treated since 
then until he saw Dr. Steingart.  

II.  Analysis

As noted above, the veteran was informed of VA's duty to 
provide notice of evidence needed to complete and 
substantiate a claim and VA's duty to assist by 
correspondence from the RO dated in July 2001.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA. 66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

VA has met its duty to notify and assist in the veteran's 
case.  At the outset, the RO notified the veteran of the 
evidence/information required to complete and substantiate 
his claim for benefits in its February 2001 letter that 
addressed the then pending issues of an increased rating for 
the left ankle and service connection for a right foot and 
left hip condition.  The July 2001 letter provided further 
notice of the information/evidence needed to complete and 
substantiate the veteran's prior claims as well as for the 
two issues regarding the right hip and low back that were 
added by the veteran in April 2001.  The veteran was notified 
of the status of his case, to include the evidence obtained 
in April 2001.  A similar letter was sent in September 2001 
that kept the veteran apprised of the additional development 
conducted in his case and what further actions would be 
taken.  

The November 2001 rating decision apprised the veteran of the 
reasons and bases for the VA decision.  The July 2002 
statement of the case apprised the veteran of the law 
applicable in adjudicating the appeal, to include the 
provisions of the VCAA and the implementing regulations.  As 
such, the Board finds that the VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim, as well as the actions expected of 
him and those the VA would provide, have been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
veteran submitted private treatment records in response to 
the RO's letters requesting that he submit evidence to 
support his claim.  He did not request that the RO obtain any 
records on his behalf or identify any outstanding records 
that were pertinent to his claim.  The veteran was afforded 
three VA examinations in developing his claim.  Further, the 
veteran presented testimony at a Travel Board hearing in 
January 2003.  The Board concludes that VA's duty to assist 
has been met in this case.



A.  Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence of record clearly demonstrates an injury to the 
right foot in September 2000 when the veteran dropped a 
weight on his right foot.  X-rays from November 2000 
demonstrated a healing fracture of the lateral process of the 
talus.  The December 2000 bone scan demonstrated uptake in 
some areas that were interpreted to be consistent with 
degenerative arthritis in the right foot and ankle by the 
interpreting radiologist.  Clinical follow-on said that the 
study was negative for any abnormality on the right.  The 
veteran suffered an injury to the second toe of his right 
foot in January 2001 when he ran over the toe with a gate.  
VA x-rays of the right foot and ankle from August 2001 were 
interpreted to show an intact right ankle and intact right 
foot.

In regard to the veteran's back, Dr. Hawrylak did not make 
any finding as to a diagnosis for the back.  Dr. Steingart 
made a generalized finding of arthralgia.  The April 2002 VA 
examiner noted a finding of DJD as per x-rays taken in 
conjunction with the examination.  

There is no objective evidence of record any impairment of 
the veteran's hips other than a strain as provided by the VA 
examiner in April 2002.  Dr. Hawrylak noted that the veteran 
"was diagnosed" with bursitis but no source for this 
diagnosis was ever identified, by either Dr. Hawrylak or the 
veteran.  The comment was based on an unsubstantiated history 
provided by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.').  Dr. Steingart provided a 
diagnosis of arthralgia.  X-rays of the hips are negative for 
any identifiable abnormality.  

The evidence supporting the veteran's claim includes a 
January 2001 clinical entry from H. M. Lee, D.P.M., from 
Cigna Healthcare that reviewed the results of the bone scan 
and concluded there was normal uptake on the right.  Dr. Lee 
said that he and the veteran had "more or less" decided 
that a lot of his pain was overuse of the right associated 
with limping and pain in the left.  Dr. Hawrylak noted that 
the veteran had pain in both ankles and that the pain caused 
the veteran to limp.  The limp caused an imbalance in the 
veteran's gait and placed stress on his hips.  The assessment 
was that most of the veteran's hip pain was probably a result 
of soft tissue and muscular stress due to poor body 
mechanics.  Dr. Steingart said that the veteran had multiple 
arthralgias secondary to his left ankle disability.  
Arthralgia is pain in a joint.  Hayes v. Brown, 9 Vet. App. 
67, 70 (1996).

In contrast, the VA examiner from August 2001 stated that 
there was no relationship between the veteran's right foot 
condition and his service-connected left ankle disability.  
The examiner noted the recent history of the veteran's foot 
injury in 2000.  He stated that the left ankle disability 
neither caused nor aggravated the right foot condition.  The 
April 2002 VA examination report found that the veteran's 
claimed right foot, back and bilateral hip conditions were 
not related to the veteran's left ankle disability.  The 
examiner opined that the veteran's left ankle impairment was 
not of a magnitude that would lead to all of the complaints.

As noted above, the veteran has complained of pain in his 
right foot, low back and hips that he believes is associated 
with his compensating for his left ankle disability.  While 
the veteran has related his complaints to his left ankle 
disability, and is capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Both Dr. Hawrylak 
and Dr. Steingart provided assessments/impressions that the 
veteran had pain related to his left ankle disability.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 
F.3d. 1356 (Fed. Cir. 2001).  Neither medical professional 
provided a diagnosis of a specific condition that was caused 
and/or aggravated by the veteran's left ankle disability.  

It is significant to observe that the VA examiners formulated 
their opinions based on a review of the claims folder.  In 
contrast, there is no indication in the record that the 
opinions of the veteran's private physicians were based on 
more than the veteran's history and the one-time clinical 
evaluations performed in August 2001 and January 2002.  The 
veteran testified that no other medical professional had 
evaluated his complaints regarding his right foot and hips 
prior to Dr. Hawrylak and he had not returned to see Dr. 
Steingart since his January 2002 visit.  Thus, the Board 
finds that the VA opinions are of greater probative value 
than the conclusions summarized above reached by the private 
physicians.  The Board concludes, therefore, that the weight 
of the evidence is against the claims for service connection 
for a right foot disability, a low back disability and 
bilateral hip disability, all as secondary to a service-
connected left ankle disability.

B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's left ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2002).  The veteran is 
currently rated as 10 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is applicable where there is 
moderate limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.  In 
evaluating range of motion values for the left ankle, the 
Board notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2002).

The veteran has had consistent complaints of left ankle pain, 
feelings of weakness and giving away, and fatigability.  He 
has not sought any treatment in the intervening years, prior 
to January 1994, and then again not until January 2002, and 
has used a lace-up support to provide stability for his left 
ankle.  The veteran was noted to have a full range of motion 
at the time of his March 1981 and March 1994 VA examinations.  
A January 1994 private treatment entry noted lateral 
instability as the main complaint.

The February 2001 VA examiner noted a full range of motion in 
that the veteran had dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  X-rays showed evidence of mild DJD.  
The August 2001 VA examiner did report a decrease in the 
range of motion with dorsiflexion to 15 degrees and plantar 
flexion to 30 degrees.  The examiner also observed that the 
veteran limped on the left.  The April 2002 VA examiner 
observed a moderate limp on the left.  The left ankle 
exhibited some slight chronic swelling in the lateral 
malleolar region.  The range of motion was the same as 
reported in August 2001.  The examiner opined that the 
functional impairment was rated as mild plus with loss in 
degrees of motion of 10 degrees for both dorsiflexion and 
plantar flexion.  

The Cigna records do not provide an analysis of the veteran's 
left ankle complaints.  They note that he has pain and the 
bone scan reported evidence of degenerative disease.  Dr. 
Hawrylak noted complaints of left ankle pain and instability.  
His objective findings were that the veteran had pes planus 
and walked with a limp.  Dr. Steingart reported a range of 
motion of with dosiflexion of 40 degrees and plantar flexion 
of 20 agrees, although these measurements are probably 
reversed as they are so outside of all measurements of 
record.  The veteran was noted to have an abnormal gait with 
limping on the left.  However, there was no deformity, no 
crepitus, the veteran could stand without instability, and 
could perform heel and toe walking with good strength and 
endurance.

The results of the several VA examinations and the evidence 
from the private medical records do not reflect a disability 
greater than the current 10 percent rating for the veteran's 
moderate limitation of motion of the left ankle.  The 
veteran's claim for an increased rating for residuals of a 
fracture of the left ankle sprain is denied.  Even with 
consideration of all functional impairments complained of by 
the veteran, the most recent VA examiner determined that his 
disability was equal to mild plus functional impairment.

The Board has also considered other diagnostic codes for 
possible application. However, there is no evidence of flat 
feet, claw foot, malunion or nonunion of the metatarsal 
bones, or a moderately severe foot injury such as to warrant 
the assignment of a 20 percent rating under Diagnostic Code 
5276, 5278, 5283, or 5284.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In this case, the veteran's left ankle disability has been 
rated as 10 percent disabling since February 1979 based on 
weakness and pain on motion.  The veteran has continued to 
complain of chronic pain, instability, weakness, and 
fatigability.  The February 2001 examination noted pain on 
range of motion and instability.  The other medical evidence 
of record documents continued complaints of pain.  The Board 
finds that the veteran's symptomatology is contemplated in 
his current 10 percent disability rating.  His symptoms 
overall suggest "moderate" disability.  The terms "moderate" 
and "marked" are not defined in Diagnostic Code 5271, but it 
should be noted that the 20 percent rating for "marked" 
disability is the highest rating for limitation of motion of 
the ankle.  It is also the rating to be assigned for 
ankylosis in plantar flexion less than 30 degrees, or for 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position.  Diagnostic Codes 5270, 5272.  
Overall, the nature of the functional losses experienced by 
the veteran are not such that they may be said to equate to 
impairment contemplated by the highest rating assignable for 
limitation of motion, particularly when the level of 
functional impairment was described by the April 2002 VA 
examiner as mild plus.  Therefore, the Board does not find 
any basis to justify a higher rating for the veteran's left 
ankle disability under DeLuca and 38 C.F.R. §§ 4.40, 4.45.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected 
residuals of a left ankle sprain.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.











ORDER

The claim of entitlement to service connection for a right 
foot disability as secondary to the veteran's service-
connected left ankle disability is denied.

The claim of entitlement to service connection for a low back 
disability as secondary to the veteran's service-connected 
left ankle disability is denied.

The claim of entitlement to service connection for a 
bilateral hip disability as secondary to the veteran's 
service-connected left ankle disability is denied.

An evaluation greater than 10 percent for residuals of a left 
ankle fracture is denied.




	                        
____________________________________________
	JAMES R. SIEGEL
	Acting, Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

